Citation Nr: 1102125	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  07-38 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence had been received to reopen 
the claim of service connection for pain in the neck as a result 
of a gunshot wound to the head and helmet.  

2.  Whether new and material evidence had been received to reopen 
the claim of service connection for right lower trunk brachial 
plexopathy (also claimed as neuropathy of the right hand and arm) 
and, if so, entitlement to service connection for right lower 
trunk brachial plexopathy (also claimed as neuropathy of the 
right hand and arm), to include as secondary to diabetes 
mellitus.

3.  Entitlement to service connection for neuropathy of the left 
hand and arm secondary to diabetes mellitus. 

4.  Entitlement to service connection for neuropathy of the right 
lower extremity secondary to diabetes mellitus. 

5.  Entitlement to service connection for neuropathy of the left 
lower extremity, to include as secondary to diabetes mellitus. 
REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1966 to March 
1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from November 2005 and August 2006 rating decisions by 
the Department of Veterans' Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  In pertinent part of the November 
2005 decision, the RO denied the Veteran's petitions to reopen 
his claims for service connection for pain in the neck as a 
result of gunshot wound to the head and helmet and service 
connection for right lower trunk brachial plexopathy.  The 
November 2005 decision also denied the Veteran's claim of service 
connection for neuropathy of the left hand and arm.  The August 
2006 rating decision also denied service connection for 
neuropathy of the right and left lower extremities. 

The Veteran was originally denied service connection for pain in 
the neck as a result of gunshot wound to the head and helmet and 
service connection for right lower trunk brachial plexopathy by a 
May 2002 rating decision; the Veteran then filed a petition to 
reopen his claims in May 2005.  Regardless of what the RO has 
done, the Board must address the question of whether new and 
material evidence has been received to reopen the claims, because 
the issues go to the Board's jurisdiction to reach and adjudicate 
the underlying claims de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).   In 
other words, the Board is required to first address whether new 
and material evidence has been presented before the merits of a 
claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  

By way of history, the Veteran was granted service connection and 
an initial 50 percent disability rating for posttraumatic stress 
disorder (PTSD), effective May 10, 2005.  During the pendency of 
the appeal an October 2007 Decision Review Officer (DRO) decision 
granted the Veteran a 70 percent disability rating for his PTSD, 
effective May 10, 2005.  The Veteran did not file a substantive 
appeal for a higher rating for his PTSD; therefore, the Board 
finds that it is not on appeal. 

In addition, during the pendency of the appeal the Veteran 
asserted that his claims were secondary to diabetes mellitus; 
specifically, his right lower trunk brachial plexopathy, also 
claimed as neuropathy of the right hand and arm.  In the case of 
Robinson v. Mansfield, 21 Vet. App. 545 (2007) the Court cited 
Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006), which held 
that "although there may be multiple theories or means of 
establishing entitlement to a benefit for a disability, if the 
theories all pertain to the same benefit for the same disability, 
they constitute the same claim."  Therefore, the Board will look 
at the issue on both a direct and secondary service connection 
basis.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  By way of a May 2002 RO rating decision, the RO denied the 
Veteran's claim for service connection pain in the neck as a 
result of a gunshot wound to the head and helmet, finding that 
the condition was not shown in service or for years thereafter 
and was not related to any aspect of the Veteran's period of 
service.  The Veteran did not appeal that decision and the RO 
rating decision became final. 

3.  The additional evidence received since the May 2002 RO rating 
decision is cumulative and redundant of evidence previously of 
record, does not relate previously unestablished facts necessary 
to substantiate the claim and does not raise a reasonable 
possibility of substantiating the claim of service connection for 
pain in the neck as a result of a gunshot wound to the head and 
helmet.

4.  By way of a May 2002 RO rating decision, the RO denied the 
Veteran's claim for service connection for right lower trunk 
brachial plexopathy, finding that the condition was not shown in 
service or for years thereafter and was not related to any aspect 
of the Veteran's period of service.  The Veteran did not appeal 
that decision and the RO rating decision became final. 

5.  The additional evidence received since the May 2002 RO rating 
decision is neither cumulative nor redundant of evidence 
previously of record, does relate previously unestablished facts 
necessary to substantiate the claim and does raise a reasonable 
possibility of substantiating the claim of service connection for 
right lower trunk brachial plexopathy.

6.  The preponderance of the evidence is against a finding that 
the Veteran had left right lower trunk brachial plexopathy during 
service; right lower trunk brachial plexopathy was not shown at 
separation or within a year after service; and there is no 
medical evidence on file relating a current disability involving 
right lower trunk brachial plexopathy to service or to his 
diabetes mellitus.

7.  The preponderance of the evidence is against a finding that 
the Veteran had left leg neuropathy during service; left leg 
neuropathy was not shown at separation or within a year after 
service; and there is no medical evidence on file relating a 
current disability involving neuropathy of the left leg to 
service.  

8.  The preponderance of the evidence is against a finding that 
the Veteran's neuropathy of the right lower extremity is related 
to his service-connected diabetes mellitus.    



9.  The preponderance of the evidence is against a finding that 
the Veteran's neuropathy of the left lower extremity is related 
to his service-connected diabetes mellitus.    


CONCLUSIONS OF LAW
 
1.  The May 2002 RO decision that denied claims for service 
connection for pain in the neck as a result of a gunshot wound to 
the head and helmet and right lower trunk brachial plexopathy is 
final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

2.  New and material evidence has not been received to reopen the 
claim of service connection for pain in the neck as a result of a 
gunshot wound to the head and helmet.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2010).  

3.  New and material evidence has been received to reopen the 
claim of service connection for right lower trunk brachial 
plexopathy.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2010).  

 4.  Right lower trunk brachial plexopathy is not due to disease 
or injury that was incurred in or aggravated by active service, 
nor is it secondary to any service-connected disability, nor may 
it be presumed to be due to Agent Orange exposure.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309(e) (2010).

5.  Neuropathy of the left arm is not due to disease or injury 
that was incurred in or aggravated by active service; nor may it 
be presumed to be due to Agent Orange exposure.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309(e) (2010).

6.  Neuropathy of the right lower extremity is not due to disease 
or injury that was incurred in or aggravated by active service 
nor is it secondary to any service-connected disability.  38 
U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310(a) (2010).  

7.  Neuropathy of the left lower extremity is not due to disease 
or injury that was incurred in or aggravated by active service 
nor is it secondary to any service-connected disability.  38 
U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310(a) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record that is 
necessary to substantiate the claim.  The Veteran should be 
informed as to what portion of the information and evidence VA 
will seek to provide, and what portion of such the claimant is 
expected to provide.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, legally adequate notice was provided to the Veteran by 
correspondences in August 2005 and February 2006.  These letters 
detailed the elements of a service connection claim, described 
the evidence and information necessary to substantiate the 
claims, and set forth the respective responsibilities of VA and 
the Veteran in obtaining such.  The August 2005 letter also 
notified the Veteran of both the reopening criteria and the 
criteria for establishing the underlying claim for service 
connection.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (hereinafter Court) 
held that, upon receipt of an application for service connection, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) also require notice 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  In 
this case, the RO informed the Veteran of the disability rating 
and effective dates in a March 2006 letter. 

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary 
development has been accomplished with respect to the issues 
decided here, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The RO has obtained service treatment records and VA 
treatment records.  The RO also afforded the Veteran VA 
examinations in October 2005 and March 2006.  The Board finds 
that these examinations are sufficient since the duty to assist 
usually includes conducting a thorough and contemporaneous 
examination of the Veteran that takes into account the records of 
prior examination and treatment.  Lineberger v. Brown, 5 Vet. 
App. 367 (1993); Waddell v. Brown, 5 Vet. App. 454 (1993); 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Finally, 
the Veteran was advised of his right to a hearing before the RO 
and/or before the Board, but he waived that right.  

No further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Under these circumstances, the Board finds that the Veteran is 
not prejudiced by the Board proceeding, at this juncture, with an 
appellate decision on the claims on appeal.  

II. Analysis

I.  Petitions to Reopen

A decision of the RO becomes final and is not subject to revision 
on the same factual basis unless a notice of disagreement is 
filed within one year of the notice of decision.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103.  When a determination of the 
agency of original jurisdiction is affirmed by the Board of 
Veterans' Appeals, such determination is subsumed by the final 
appellate decision.  38 C.F.R. § 20.1104.  If a claim of 
entitlement to service connection has been previously denied and 
that decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented with 
respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2010).  

In determining if new and material evidence has been received, 
the evidence is generally presumed to be credible.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999) (per curium).  In 
addition, all of the evidence received since the last final 
disallowance shall be considered in making the determination.  
See Evans v. Brown, 9 Vet. App. 273, 283 (1996).  

Pain in the Neck as a Result of a Gun Shot Wound to the Head and 
Helmet

Here, the RO denied service connection for pain in the neck as a 
result of a gunshot wound to the head and helmet in May 2002, 
finding that it neither incurred in or was caused by the 
Veteran's military service.  The Veteran did not file a timely 
appeal and that May 2002 decision became final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103.

The Boards notes that the Veteran claimed that when he was shot 
in the head he then twisted his neck and that his current 
disability was a result of the in-service gunshot wound.  The 
June 1975 rating decision granted the Veteran service connection 
for a scar of the left upper forehead and for a scar of the right 
upper anterior thigh; however, in granting those claims the RO 
noted that the Veteran's service treatment records were silent 
for any in-service gunshot wound but did have documentation of 
being observed on December 9, 1966, after he hit his head against 
a rack and twisted his neck.  The RO further stated that they 
were granting service connection for residuals of a shell 
fragment wound though there was no documentation of the injury in 
his service treatment records he was awarded the Purple Heart.  

The evidence considered at the time of the May 2002 decision 
included the Veteran's service treatment records, the Veteran's 
post-service treatment records, and a February 2002 VA 
examination.  The RO denied service connection for pain in the 
neck as a result of a gunshot wound to the head and helmet right 
because there was no evidence that it began in the military or 
was caused by some event or experience in service.  In addition, 
the February 2002 VA examiner diagnosed the Veteran with 
degenerative joint disease of the cervical spine and opined that 
it was not related to any in-service injury.   

The Veteran then filed a petition to reopen his claim for service 
connection for neck stiffness in May 2005.  The evidence received 
since the May 2002 RO rating decision includes additional VA 
treatment records and the Veteran's statements.  The Board finds 
that the evidence submitted since the May 2002 RO rating decision 
contains little more than additional documentation of diagnoses 
of cervical spondylosis, the Veteran's diagnosed neck condition.  
It is essentially redundant of that which is already on file, and 
as such, it provides nothing new or material to the question of 
service connection.  To be new and material it would have to 
support the unsubstantiated fact (that the Veteran's pain in the 
neck or cervical spondylosis was due to or aggravated by the 
Veteran's military service) necessary to grant service 
connection.  Here that would be evidence of a nexus opinion 
relating the Veteran's pain in the neck or his cervical 
spondylosis to service.  The evidence received since May 2002 is 
not new and material.

New and material evidence to reopen the claim of service 
connection for pain in the neck as a result of a gunshot wound to 
the head and helmet has not been received, and the rating 
decision of  May 2002 remains final.  As new and material 
evidence has not been received, the claim to reopen is denied. 

Right Lower Trunk Brachial Plexopathy

Here, the RO denied service connection for right lower trunk 
brachial plexopathy in May 2002, finding that it neither incurred 
in or was caused by the Veteran's military service.  The Veteran 
did not file a timely appeal and that May 2002 decision became 
final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The evidence considered at the time of the May 2002 decision 
included the Veteran's service treatment records, the Veteran's 
post-service treatment records, and a February 2002 VA 
examination.  In addition, the February 2002 VA examiner opined 
that the Veteran's pain in his right upper extremity was related 
to his right lower trunk brachial plexopathy and was not related 
to any twisting neck injury.   

The Veteran then filed a petition to reopen his claim for service 
connection for right lower trunk brachial plexopathy in May 2005; 
however, in his petition to reopen his claim he characterized it 
as bilateral neuropathy (hands and arms) and during the pendency 
of the appeal he stated that it was secondary to his diabetes 
mellitus.  The evidence received since the May 2002 RO rating 
decision includes additional VA treatment records, a VA 
examination in October 2005, and the Veteran's statements.  The 
new evidence specifically, includes an October 2005 VA 
examination that opines that the Veteran's symptoms do not match 
what would be expected with diabetic peripheral neuropathy.   

The Board finds that the October 2005 VA examination is evidence 
that is both new and material because the claim was previously 
denied, at least in part, on the basis that the evidence did not 
show a relationship to an in-service injury and this examination 
includes an opinion on a new theory of entitlement as a secondary 
service-connected disability.  Therefore, the Board finds that 
such evidence is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate his claim, and 
raises a reasonable possibility of substantiating the claim.  New 
evidence is sufficient to reopen a claim if it contributes to a 
more complete picture of the circumstances surrounding the origin 
of a Veteran's injury or disability, even where it may not 
convince the Board to grant a claim.  Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

The Board concludes that evidence submitted since the May 2002 RO 
rating decision is new and material, and thus the claim for 
service connection for right lower trunk brachial plexopathy, now 
claimed as claimed neuropathy of the right hand and arm is 
reopened.  This does not mean that service connection is 
granted.  Rather, additional development of evidence will be 
undertaken (see the below remand) before the issue of service 
connection for right lower trunk brachial plexopathy is addressed 
on a de novo basis.  Manio v. Derwinski, 1 Vet. App. 140 (1991).   

II. Service Connection 

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during a veteran's 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there must 
be: medical evidence of a current disability; medical evidence, 
or in some cases lay evidence, of in-service occurrence or 
aggravation of a disease or injury; and, medical evidence of a 
nexus between an in-service disease or injury and the current 
disability.   Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond 
v. West, 12 Vet. App. 341, 346 (1999).  

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during a veteran's 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  

The Board notes that during the pendency of the appeal, the 
Veteran has stated that the claims on appeal are secondary to his 
diabetes mellitus.  In the recent case of Robinson v. Mansfield, 
21 Vet. App. 545 (2007) the court cited Roebuck v. Nicholson, 20 
Vet. App. 307, 313 (2006), which held that "although there may be 
multiple theories or means of establishing entitlement to a 
benefit for a disability, if the theories all pertain to the same 
benefit for the same disability, they constitute the same 
claim."  Therefore, the Board will adjudicate the claims both on 
a direct service connection basis and as secondary service 
connection.  Service connection also may be granted for 
disability that is proximately due to or the result of a service-
connected disability.  See 38 C.F.R. § 3.310(a).  The controlling 
regulation has been interpreted to permit a grant of service 
connection not only for disability caused by a service-connected 
disability, but for the degree of disability resulting from 
aggravation of a nonservice-connected disability by a service-
connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  When service connection is thus established for a 
secondary condition, the secondary condition shall be considered 
a part of the original condition.  See 38 C.F.R. § 3.310(a); 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

In addition, the Board notes that the RO granted the Veteran 
service connection for diabetes mellitus in May 2002 on the basis 
of a presumptive disorder under 38 C.F.R. § 3.309(e).  The 
presumptions for diseases related to Agent Orange exposure are 
codified in 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307 and 3.309, 
based on an analysis of scientific evidence.  However, the 
presumption only exists for those diseases listed in 38 C.F.R. §§ 
3.307 and 3.309(e).  Under 38 C.F.R. § 3.309(e) acute and 
subacute peripheral neuropathy is a presumptive disease; however, 
Note 2 states that for purposes of this section, the term "acute 
and subacute peripheral neuropathy" means transit peripheral 
neuropathy that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  The Board finds that that the Veteran did not have 
transit peripheral neuropathy that appeared within weeks or 
months of exposure to an herbicide agent and resolved within two 
years of the date of onset.  

The Agent Orange Act of 1991 directed the Secretary of the 
Department of Veterans Affairs to seek to enter into an agreement 
with the National Academy of Sciences (NAS) to review and 
summarize the scientific evidence concerning the association 
between exposure to herbicides used in the Republic of Vietnam 
and each disease suspected to be associated with such exposure. 
 The Secretary determined, based on sound medical and scientific 
evidence, that a positive association (i.e., where the credible 
evidence for the association was equal to or outweighed the 
credible evidence against the association) existed between 
exposure to an herbicide agent and the disorders listed in the 
statute.  See 64 Fed. Reg. 59232, 592233 (Nov. 2, 1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

By way of history, the Board notes that the June 1975 rating 
decision granted the Veteran service connection for a scar of the 
left upper forehead and for a scar of the right upper anterior 
thigh; however, in granting those claims the RO noted that the 
Veteran's service treatment records were silent for any in-
service gunshot wound but did have documentation of being 
observed on December 9, 1966, after he hit his head against a 
rack and twisted his neck.  The RO further stated that they were 
granting service connection for residuals of a shell fragment 
wound though there was no documentation of the injury in his 
service treatment records because he was awarded the Purple 
Heart.

In addition, the Veteran had two major post-service injuries; one 
in November 1999 and one in August 2000.  In November 1999 the 
Veteran was hospitalized and input traction for 30 days as a 
result of pain in his neck, right shoulder, and arm that resulted 
when he slammed his pickup truck door.  On August 24, 2000, the 
Veteran was in an accident in which a farm tractor rolled on him 
and caused him to suffer multiple bilateral rib fractures.  The 
Veteran was then diagnosed with paraplegia due to T7 spinal cord 
injury with neurogenic bladder and fecal incontinence. 


Right Lower Trunk Brachial Plexopathy

After a careful review of the Veteran's claims file the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim of service connection for right lower trunk 
brachial plexopathy, also claimed as neuropathy of the right hand 
and arm, on a direct basis, a secondary service connection basis, 
and a presumptive service connection basis.  The Veteran 
originally filed a claim for service connection for right lower 
trunk brachial plexopathy directly related to service.  However, 
during the pendency of the appeal the Veteran recharacterized his 
claim to include as neuropathy of the right hand and arm 
secondary to his diabetes mellitus. 

The Veteran's service treatment records revealed that in December 
1966 he hit his head against a rack but was discharged back to 
duty the next day.  On his February 1969 Report of Medical 
Examination his neurological evaluation was noted to be 
"normal."  The Board notes in granting the June 1975 rating 
decision the RO conceded that the Veteran was hit by a gun fire 
though there was no documentation of an in-service; it was 
conceded based upon his award of the Purple Heart.

According to the Veteran's post-service treatment records the 
first mention of pain in the right arm was in November 1999 when 
he was treated after slamming the door to his truck.  This 
lengthy period without treatment is evidence against a finding of 
continuity of symptomatology, and it weighs heavily against the 
claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 
230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be 
rebutted by the absence of medical treatment of the claimed 
condition for many years after service).   In November 1999 he 
was diagnosed with advanced lower cervical degenerative 
spondylosis with right radiculopathy.  He was then seen in 
December 1999 for persistent pain on his right side.  In January 
2000 he was diagnosed with right lower trunk brachial plexopathy 
and right upper extremity was diffusely weak with normal 
sensation.  In August 2000 he was hospitalized at a private 
hospital because of painful rib fractures and  was diagnosed with 
acute paraplegia.  In September 2001 he was seen at the emergency 
room for a pinched nerve and there was no evidence of 
dislocation.  

At the Veteran's February 2002 VA examination he reported that in 
1985 he dislocated his right shoulder and in 1999 was 
hospitalized for his neck and was in traction for 30 days; the 
examiner stated that the Veteran's claims file showed that was a 
result of when the pain started as he shut his truck door.  He 
also reported that he had tingling in his right upper extremity, 
mostly his hand, since the 1980s and was diagnosed with carpal 
tunnel syndrome in 2000.  The VA examiner's diagnosis and opinion 
reads as follows:

		2.  Pain in RUE related to right lower trunk brachial 
      plexopathy per EMG findings.  Also, do not feel as 
      though this is related to any twisting injury of neck 
      sustained in the service. 

      Please note the DJD of the c-spine and RUE pain are 
      not related according to testing revealed in the c-
file. 


The Veteran then was afforded a VA examination in October 2005; 
it was noted that though the Veteran was right hand dominant he 
had to do everything with his left hand.  It was noted that his 
right hand was numb at the 3rd, 4th, and 5th digits, had 
occasional burning, and no strength in his right hand.  His right 
forearm was "super sensitive" to touch and had and a pin and 
needles feeling.  The VA examiner reviewed the Veteran's claims 
file and his impression reads as follows:

1.	 Right lower trunk brachial plexopathy.  This has 
been 
diagnosed via an EMG and the Veteran's symptoms are 
consistent with this and do not match would be 
expected with diabetic peripheral neuropathy.

The Board finds that the Veteran's claim of service connection 
for right lower trunk brachial plexopathy, also claimed as 
neuropathy of the right hand and arm, be denied on a direct 
basis, a secondary service connection basis, and a presumptive 
service connection basis.  

The Veteran's claim of service connection on a direct basis must 
be denied since there is no evidence that he had in-service 
injury or diagnosis of right lower trunk brachial plexopathy or 
neuropathy of the right hand and arm nor is there evidence that 
the Veteran was treated continuously since service since the 
first mention of any neuropathy was in 1999.  In addition to the 
Veteran not being treated until 1999, his treatment coincided 
with his November 1999 hospitalization that was the result of 
slamming his car door.  In addition, the only medical opinion on 
record is the February 2002 VA examiner's opinion that stated the 
Veteran's right lower trunk brachial was not related to his 
twisting injury of the neck.  
A veteran seeking disability benefits must establish not only the 
existence of a disability, but also an etiological connection 
between his military service and the disability.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 
548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).  Here, the Board can only conclude that the preponderance 
of the medical evidence is against the Veteran's claim that his 
right lower trunk brachial plexopathy and neuropathy of the right 
hand and arm disability is due to service.  The Board finds that 
without any medical opinions controverting the VA examiner's 
opinion service connection cannot be granted.  While the Veteran 
stated that his current diagnoses are related to service he is 
not competent to provide medical testimony as to etiology of a 
condition.  The Board notes that a layperson such as the Veteran 
is competent to testify in regard to the onset and continuity of 
symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
(Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  A layperson, however, lacks 
medical training to be considered capable of opining, however 
sincerely, in regard to diagnosis and causation of a disability.  
Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom 
Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 
S. Ct. 404 (1998).  While the Veteran may believe that his 
current right lower trunk brachial plexopathy, neuropathy of the 
right hand and arm, is due to his military service, the file 
simply contains no medical evidence supporting that belief.  

Throughout the pendency of the appeal the Veteran has stated that 
his neuropathy of the right hand and arm is secondary to his 
diabetes mellitus.  

Generally, when a Veteran contends that a service-connected 
disorder has caused or aggravated a secondary disability, there 
must be competent medical evidence of such causation or 
aggravation.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); 
Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995); Jones v. Brown, 
7 Vet. App. 134 (1994).  To prevail on the issue of secondary 
service causation, the record must show: (1) evidence of a 
current disability; (2) evidence of a service-connected 
disability; and, (3) medical nexus evidence establishing a 
connection between the current disability and the service-
connected disability.  Wallin, supra.  In this case, however, the 
medical evidence shows that the Veteran's right lower trunk 
brachial plexopathy, neuropathy of the right hand and arm, is 
most likely related to his post-service 1999 accident and not to 
his service-connected diabetes mellitus.  Therefore, service 
connection on a secondary basis cannot be granted.  

The Board notes that by the way of a May 2002 rating decision the 
Veteran was granted service connection for diabetes mellitus on a 
presumptive basis under 38 C.F.R. § 3.309(e).  Under 38 C.F.R. 
§ 3.309(e) acute and subacute peripheral neuropathy is a 
presumptive disease; however, Note 2 states that for purposes of 
this section, the term "acute and subacute peripheral neuropathy" 
means transit peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within two 
years of the date of onset.  The Board finds that that the 
Veteran did not have transit peripheral neuropathy that appeared 
within weeks or months of exposure to an herbicide agent which 
resolved within two years of the date of onset.  Notwithstanding 
the presumptive provisions, service connection for claimed 
residuals of exposure to herbicides also may be established by 
showing that a disorder resulting in disability is, in fact, 
causally linked to such exposure.  See Brock v. Brown, 10 Vet. 
App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994) citing 38 U.S.C.A. §§ 1113 and 1116, and 
38 C.F.R. § 3.303.  However, as noted above there is no medical 
evidence on file that relates the Veteran's right lower trunk 
brachial plexopathy, also claimed as neuropathy of the right hand 
and arm to exposure to any herbicide agent.  

In sum, the Board finds that the Veteran's claim of service 
connection for right lower trunk brachial plexopathy, also 
claimed as neuropathy of the right hand and arm, must be denied 
on a direct basis, a secondary basis, and on a presumptive basis.  
The evidence of records reveals that the Veteran's first 
diagnosis and treatment of right lower trunk brachial plexopathy 
was in November 1999 when he was hospitalized for an injury that 
was a result of closing the door to his truck.  In addition, the 
medical opinion of record state that the Veteran's right lower 
trunk brachial plexopathy is not related to service.  The 
Veteran's claim must be denied on a secondary basis because the 
medical opinion of record states that the Veteran's neuropathy of 
the right hand and arm is not related to his diabetes mellitus.  
Finally, the Veteran's claim must be denied on a presumptive 
basis since he does not meet the criteria under 38 C.F.R. 
§ 3.309(e).  Therefore, service connection is not warranted.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).    

Neuropathy of the Left Hand and Arm

After a careful review of the Veteran's claims file the Board 
finds that preponderance of the evidence is against the Veteran's 
claim of service connection for neuropathy of the left hand and 
arm secondary to diabetes mellitus.  The Veteran's service 
treatment records are silent for any injury or diagnosis of 
neuropathy of the left hand and arm during service.  

Additionally, the Board finds that the Veteran does not have a 
current diagnosis of neuropathy of the left hand and arm.  The 
Veteran's private physician stated in August 2000 that his "left 
upper extremity is normal."  At the Veteran's October 2005 VA 
examination he reported that in the tips of his fingers on his 
left hand he would occasionally get a tingling but it went away 
quickly and he had normal strength in his left hand.  The VA 
examiner's impression reads as following:

2.	 No evidence of a disability of the left upper 
extremity. 

October 2005 VA Examination

In order for service connection to be granted, the evidence must 
establish, among other things that the claimant currently has the 
disability for which service connection is claimed.  See, e.g., 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998), cert. denied, 526 
U.S. 1144 (1999); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997).  Here, however, a review of the Veteran's VA examination, 
private medical records, service treatment records, does not 
reveal any diagnosis of neuropathy of the left hand and arm.  
Congress specifically limits entitlement to service-connected 
disease or injury where such cases have resulted in a disability 
and in the absence of a proof of present disability there can be 
no claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
The term "disability" as used for VA purposes refers to 
impairment of earning capacity due to disease, injury, or defect, 
rather than the disease, injury, or defect itself.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  
 
As noted above, there is no indication from the Veteran's private 
treatment notes, VA treatment notes, and VA examination of a 
diagnosis of neuropathy of the left hand and arm.  For service 
connection to be warranted there must be a current disability 
resulting from an inservice condition or injury.  See Degmetich 
v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 
Vet. App. 223 (1993).  Existence of current disability must be 
shown by competent medical evidence.  Degmetich v. Brown, 104 
F.3d 1328 (1997).  "Current disability" means a disability 
shown by competent medical evidence to exist at the time of the 
award of service connection.  Chelte v. Brown, 10 Vet. App. 268 
(1997).   Here, there is no competent medical evidence of a 
current disability.
 
In sum, the Board finds that the Veteran does not have a current 
diagnosis of neuropathy of the left hand and arm; therefore, 
without a diagnosis service connection cannot be granted either 
on a direct basis or a secondary basis.  

Neuropathy of the Bilateral Lower Extremities

The Veteran asserts that he should be granted service connection 
for neuropathy of the lower extremities bilaterally secondary to 
his diabetes mellitus.  The Board finds that the preponderance of 
the evidence is against the Veteran's claim of service connection 
for neuropathy of the bilateral lower extremities.  

In order for the Veteran to be granted service connection on a 
secondary basis there must be competent medical evidence of such 
causation or aggravation.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995); 
Jones v. Brown, 7 Vet. App. 134 (1994).   However, the Board 
finds that the only opinion on record is against the Veteran's 
claim.  At the Veteran's March 2006 VA examination it was noted 
that four months after the Veteran's post-service accident he 
reported neuropathic pain/hyperesthesia with continuous pain in 
the feet and legs.  The VA examiner diagnosed the Veteran with 
peripheral neuropathy and noted that he was paralyzed from T7 and 
he was limited by his paralysis rather than by pain.  The VA 
examiner stated that it was less likely as not (less than 50/50 
probability) that the Veteran's peripheral neuropathy of the legs 
and feet were secondary to his diabetes mellitus.  The rationale 
for the VA examiner's opinion reads as follows:

		The pain in this veteran's feet and legs is not 
typical 
      peripheral neuropathy noted with diabetes.  Veteran 
has a 
      history of Neuropathic Pain/Hyperasthesia with 
continuous 
      pain in feet and legs starting 4 months after the 
accident 
      in 2000.  

		It is a deep pain sensation.  There is no sensation 
elicited 
      on physical exam due to his paralysis.  Treatments 
that are 
      most often effective with diabetic neuropathy are not 
effective 
      in relieving this pain.  The time line of pain started 
3-4 months 
      following his spinal cord injury.  His diabetes is 
under
      good control. 

Report of  March 2006 VA examination

The Board finds that the only medical opinion of record 
establishes a connection between the Veteran's post-service 
accident that resulted in paraplegia and not his diabetes 
mellitus.  The first mention of any neuropathy of the lower 
extremities was not until after the Veteran's post-service August 
2000 accident; in addition, the Board finds that the Veteran's 
claims file documents the severity of his paraplegia and that he 
is wheelchair bound as a result of it.  Though the Veteran has 
stated that his current diagnoses are related to his diabetes 
mellitus he is not competent to provide medical testimony as to 
etiology of a condition.  The Board notes that a layperson such 
as the Veteran is competent to testify in regard to the onset and 
continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); (Falzone v. Brown, 8 Vet. App. 398, 403 (1995); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  A layperson, 
however, lacks medical training to be considered capable of 
opining, however sincerely, in regard to diagnosis and causation 
of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), 
aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert 
denied, 119 S. Ct. 404 (1998).  While the Veteran may believe 
that his neuropathy of the bilateral extremities is due to his 
diabetes mellitus, the file simply contains no medical evidence 
supporting that belief; the claims file does support the medical 
opinion that his neuropathy is related to his paraplegia. 

In sum, the Board finds that the preponderance of the evidence is 
against the Veteran's claim of neuropathy of the bilateral 
extremities.  The only medical opinion of record relates the 
Veteran's neuropathy not to his diabetes mellitus but to his 
paraplegia.  In addition, the Veteran's private physician stated 
that the Veteran's neuropathy began after his August 2000 
accident.  Therefore, the Board finds that service connection is 
not warranted. 
  



ORDER

As new and material evidence has not been presented to reopen the 
claim for service connection for pain in the neck as a result of 
a gunshot wound to the head and helmet, the appeal to this extent 
is denied.  

As new and material evidence to reopen the claim of service 
connection for right lower trunk brachial plexopathy (also 
claimed as neuropathy of the right hand and arm) has been 
received, that matter is reopened, and the appeal to this extent 
is allowed.

Service connection for right lower trunk brachial plexopathy 
(also claimed as neuropathy of the right hand and arm is denied. 

Service connection for neuropathy of the left hand and arm 
secondary to diabetes mellitus is denied. 

Service connection for neuropathy of the right lower extremity 
secondary to diabetes mellitus is denied. 

Service connection for neuropathy of the left lower extremity, to 
include as secondary to diabetes mellitus is denied. 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


